Citation Nr: 0702284	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  04-13 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from July 1956 to December 
1959, and from October 28, 1962 to December 10, 1962.  He 
also served in the Naval Reserves.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an August 2002 
rating decision of the VA Regional Office (RO) in St. Paul, 
Minnesota that denied entitlement to service connection for 
PTSD.

In correspondence dated and received in August 2001, the 
veteran stated that he wished to withdraw the issue of 
service connection for a nervous disorder, claimed as 
depression.  He changed the claim to service connection for 
PTSD at that time.

This case was remanded y a decision of the Board dated in 
November 2005.


FINDINGS OF FACT

1.  The veteran did not engage in combat with an enemy during 
service.

2.  The veteran does not have PTSD as a result of an in-
service stressor.


CONCLUSION OF LAW

PTSD was not incurred in service. 38 U.S.C.A. §§ 1110, 5103A, 
5107, 1154 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 4.125 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for PTSD.  He asserts 
that he was exposed to traumatic and stressful events in the 
military that led to psychiatric disability.  

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim of 
entitlement to service connection for PTSD has been 
accomplished.  As evidenced by the statement of the case and 
the supplemental statement of the case, the appellant has 
been notified of the laws and regulations governing 
entitlement to the benefit sought, and informed of the ways 
in which the current evidence has failed to substantiate the 
claim.  

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met.  38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In letters dated in December 2001, May 2002, March 
2003, and November 2005, the RO informed the appellant of 
what the evidence had to show to substantiate the claim, what 
medical and other evidence was needed from him, what 
information or evidence he could provide in support of the 
claim, and what evidence VA would try to obtain on his 
behalf.  Such notification has fully apprised the appellant 
of the evidence needed to substantiate the claim.  He has 
also been advised to submit relevant evidence or information 
in his possession.  38 C.F.R. § 3.159(b).  

Additionally, although adequate notice required by the VCAA 
was not provided until after the RO initially adjudicated the 
veteran's claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that any late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the claim 
must be re-adjudicated ab initio to satisfy the requirements 
of the VCAA.  See also Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of entitlement to service connection 
for PTSD.  VA clinical records dating from the onset of 
treatment in 2000 have been received and associated with the 
claims folder.  The case was remanded for further development 
in November 2005 that included a VA examination in 2006 with 
a medical opinion.  The veteran has provided a number of 
statements in support of the claim and one from an affiant.  
There has been no indication from either the appellant or his 
representative that there is outstanding evidence that has 
not been considered.  The Board thus finds that further 
assistance from VA would not aid in substantiating the claim.  
Therefore, VA does not have a duty to assist that is unmet 
with respect to the issue on appeal.  See 38 U.S.C.A. § 5103A 
(a) (2); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131(West 2002 & Supp 
2005); 38 C.F.R. § 3.303 (2006).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2006).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2006); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  (Under the law in effect since the 
veteran filed his claim for service connection for PTSD, a 
diagnosis of PTSD must be rendered in accordance with 38 
C.F.R. § 4.125(a) (2006), which incorporates the provisions 
of the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).)  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f) (2006).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis. See VAOPGCPREC 12-99 (October 18, 1999).

In order to grant service connection for PTSD to a non-combat 
veteran, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors. Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996).

Factual background

The veteran's service medical records show no treatment for 
psychiatric symptoms.  His psychiatric status was evaluated 
as normal upon examination in December 1959 for discharge 
from active duty.

A VA outpatient mental health intake evaluation report dated 
in September 2000 indicates that the impetus for the 
veteran's visit had been a talk with a service officer about 
his experiences in the military who remarked that "[y]ou 
have problems" and set up an appointment.  The appellant 
related that he had experienced PTSD since he was in service.  
He said that he always had trouble talking about his 
experiences in the military and had a history of sleepless 
nights.  He indicated that his military memories had 
resurfaced as the result of his son going through a divorce.  

The veteran's background history included the fact that he 
had a first marriage that lasted approximately a year, 
followed by remarriage in 1963 that remained intact.  It was 
noted that after leaving the Navy, he obtained his real 
estate license and later went to appraisal school.  He 
related that he had primarily worked as a truck driver over 
the years.  It was reported that he did some flying at times 
but did not have a current license.  He said that he 
collected old tractors and farm equipment and enjoyed driving 
his motor home and engaging in mechanic work.  It was 
reported that he had been successful in terms of work and 
family and was looking forward to semi retirement.

The veteran denied anxiety symptoms, obsessive-compulsive 
thoughts and behaviors and panic symptoms.  He related that 
he was not in combat, but was exposed to a number of 
traumatic events.  These included nearly losing aircraft, a 
number of crashes killing all crewman about, constantly under 
stress as a member of the bomb crew, witnessing a plane 
disintegrate in front of him with no survivors, and seeing 
another plane crash killing the entire crew on which he had 
been scheduled to be aboard.  The veteran stated that he had 
intrusive thoughts and recollections of those events, and 
tried not to think about the experiences but that they would 
always return.  He related that it was "tough" overall and 
that he had difficulty relaxing and need to clarify his 
history of flashbacks.  The appellant stated that he had 
experienced other traumatic events in his life given his road 
work and life on the highway.  He said hat he lost his sister 
as the result of a cruel beating and that that his brother 
died of cancer eight years before.  It was reported that he 
primarily identified intrusive thoughts and memories about 
the traumas he experienced but was clearly reluctant to go 
into detail.  

Upon psychiatric review of symptoms, it was reported that 
mood was "pretty good" which he related to less work 
pressure during the past year.  He said that he was irritable 
at times but that this did not last long.  Memory and 
judgment were reported to be good.  It was noted that he had 
problems with sleep generally and usually slept about six 
hours a night.  The appellant stated that there had been no 
specific drop in his energy level over the past year and said 
that his level of interests was very good with a number of 
pastimes and hobbies.  He related that he had no difficulty 
staying focused and described his self esteem as 'pretty 
good'.  He said that he had always been a light sleeper and 
might wake up startled by someone turning a door knob.  It 
was noted that the appellant had first seen a psychologist 
about a month before and had had one session but had not 
returned due to difficulty with his work schedule.  It was 
reported that he had never been prescribed psychotropic 
medication.  He denied problems with drugs and alcohol.  It 
was reported that his medical history included a head injury 
in 1999 resulting in three or more minutes of 
unconsciousness.  Following examination, a pertinent 
diagnosis of rule out PTSD was rendered.

The veteran was afforded extensive additional psychiatric 
evaluation and management on the same date and underwent 
psychological testing.  He elaborated upon and described in 
detail the events in witnessed and experienced while in the 
military.  He reported being on duty and watching a plane 
with three crew members he knew slip over the edge of the 
ship, and implied that he had eye contact with one of them.  
He said he had some guilt about this incident over why he was 
not on the plane as he was originally planning to be aboard 
before someone told him it was not worth taking the flight.  
He related that he saw a plane go down in the mountains and 
that he was also supposed to have been on.  The veteran 
related that he had had some nightmares about this in the 
past but mostly had flashbacks in the waking state.  

The veteran related that he was happy with his life and 
enjoyed his family and grandchildren, and truck driving.  In 
the examiner's assessments, it was noted that the veteran had 
had traumatic experiences in the past that were bothering him 
in the form of intrusive thoughts, occasional nightmares and 
flashbacks along with some guilt.  It was felt, however, that 
he did not have a lot of other PTSD symptoms "really denies 
any C or D criteria [for] PTSD."  

Upon further VA mental health evaluation two weeks later in 
September 2000, the appellant stated that he "broke down" 
when talking to his veteran's service officer and became very 
emotional and wondered why.  He related that he had become 
more emotional during the past one to two years with some 
crying and liability.  It was noted that he found himself 
thinking about many losses and wondering why he lived and 
others did not.  The clinical report contains an elaborate 
and detailed account of the plane crashes he witnessed while 
serving aboard an aircraft carrier, seeing soldiers killed in 
these incidents, and hearing about other traumatic events and 
thinking it could have been him.  He also reiterated personal 
tragedies including a sister being beaten to death by her 
husband, the death of a brother from cancer, as well as his 
father dying suddenly at age 52.  The examiner noted that 
although the veteran served after the Korean War, it was 
possible that the recent 50th anniversary of that event 
stimulated painful reminiscences.  

Following a detailed and comprehensive evaluation, the 
examiner commented the veteran reported one plausible 
"Criterion A [for PTSD] event amidst remembrance of the 
tragedies and existential verities that are a part of 
military experience."  It was found that he met criterion B 
but failed to meet criteria C-E.  The examiner stated that 
the appellant showed some depressive symptoms but did not 
meet the threshold for major depressive disorder.  It was 
found that it was likely that "financial reverses, a reduced 
level of activity at work and awareness of his mortality (...) 
had opened the door to some bittersweet remembrances, here 
best captured as partial of PTSD.  Diagnoses were rendered of 
depressive disorder, not otherwise specified, and partial or 
subthreshold PTSD.  

VA mental health clinic notes dating from October 2000 show 
that the veteran received regular and continuing therapy and 
counseling for various symptoms, primarily related to 
depression, for which he was placed on medication.  In 
November 2000, a clinical staff person wrote that the 
appellant had experienced an exacerbation of PTSD symptoms 
following a referral to a local community practitioner who 
probed the veteran's "WWII combat experiences.  It was 
recorded that he reported pervasive nightmares of combat 
trauma and had a 25-year history of taking Tranxene, as well 
as Sertraline for the last two years. 

Received in October 2001 and July 2003 were detailed 
statements from the veteran further elaborating upon his 
stressful experiences during active duty, specifically, 
seeing a man being killed after being caught and crushed at 
the waist, and witnessing at least eight plane crashes over 
the course of service in multiple locations, to include over 
the Bermuda Triangle.  He stated that he had been slated to 
be aboard some of the planes that went down and/or exploded.  
The appellant stated that he was a member of a recovery crew 
on one occasion and searched a swamp in knee-deep mud with 
snakes for 40 of his friends, but that nothing was found but 
pieces.  In a statement received in July 2003, a former 
fellow service member corroborated an account of a "cold cat 
shot" in 1959 when everyone aboard the USS Independence lost 
a few friends as the result of a plane crash.

The veteran submitted material obtained from the internet 
pertaining to the history of the USS Independence between 
1959 and 1964.  It was shown that during its shakedown cruise 
in June 1959, two airmen were killed when their A3D made a 
cold cat shot and plummeted.  It is indicated that one airman 
survived the accident with minor injuries.

Pursuant to Board remand, the veteran was afforded a VA 
examination for PTSD purposes in February 2006.  The examiner 
stated that the claims folder was reviewed in its entirety as 
well as electronic records at that facility.  The appellant 
was administered psychological testing, to include the 
Mississippi Scale for PTSD (MMPI-2) and the Clinician 
Administered PTSD Scale.  

Extensive clinical, background, social and military history 
previously reported was recited, to include events relating 
to onset of treatment.  Following evaluation, the examiner 
delineated the relevant criteria for PTSD relative to the 
veteran's symptomatology reported in detail above.  The 
results of psychological testing were discussed in detail.  
In summary, it was found that while the veteran did endorse 
some symptoms of PTSD, he did not meet the full criteria for 
that disorder.  The examiner stated it was clear from the 
MMPI-2 that the appellant appeared to be suffering the 
symptoms of an anxiety disorder, a major component of which 
was intrusive thoughts, brooding, restlessness and tension.  
The examiner went on to say that as was the finding of a 
previous VA physician, "this examiner would opt for a 
diagnosis of anxiety disorder, not otherwise specified, with 
occasional, distressing instrusive[sic] symptoms like those 
found in PTSD, likely as not due to the reported accident 
which he witnessed on the Independence during his service in 
the Navy.  Following examination, diagnoses included anxiety 
disorder, not otherwise specified, with some symptoms of 
PTSD, alcohol abuse, remote, in remission, secondary to the 
anxiety disorder, not otherwise specified, and depressive 
disorder, not otherwise specified, in current remission.  

Legal Analysis

Initially, the Board point out that the evidence appears to 
be somewhat equivocal as to whether a diagnosis of PTSD is 
corroborated.  The record clearly reflects that the examiners 
who first evaluated the veteran extensively in September 2000 
on VA mental health clinic assessments found that most of the 
criteria for PTSD were not met.  The veteran was determined 
to have only partial or subthreshold PTSD based on his 
reported stressors.  When examined for PTSD purposes on VA 
compensation examination in February 2006, the examiner had 
full access to the records, as well as the results of 
psychological testing, and also concluded that most of the 
criteria for PTSD were not shown.  While it was offered that 
the appellant might have had some occasional distressing 
intrusive symptoms like those found in PTSD, likely as not 
due to the reported accident which he witnessed during 
service, the examiner concurred with the findings on prior 
psychiatric evaluation that the most appropriate diagnosis 
was an anxiety disorder.  Under the circumstances, the Board 
is of the opinion that the diagnosis of PTSD-related symptoms 
fall far short of the diagnostic criteria for the claimed 
disability, and that PTSD is not sufficiently verified.

The Board find, however, that even assuming that the veteran 
has met the first criteria for establishing service 
connection for the condition which is a diagnosis of PTSD 
rendered in accordance with the DSM-IV, it is found that the 
claim for service connection must nonetheless fail because 
the second criterion, credible evidence that the claimed 
stressors actually occurred, has not been adequately 
demonstrated.

In this regard, the record clearly demonstrates that the 
veteran has no combat status.  He has not alleged in any of 
his writings to the VA that he engaged in any hostile action 
with an enemy or that he was in a combat zone.  The appellant 
served in the military after the Korean War and prior to the 
official onset of hostilities in Viet Nam.  He has denied any 
treatment for psychiatric symptoms prior to 2000.  The Board 
thus finds that the VA outpatient records dated in November 
referring to WWII combat experiences and a 25-year history of 
taking psychotropic medication is clearly erroneous and do 
not apply to the appellant.  As the evidence does not 
establish that the veteran engaged in combat with an enemy 
during his service, his statements alone are not sufficient 
to establish the occurrence of any in-service stressor.  
Therefore, corroborating evidence is needed to support the 
claim for service connection for PTSD. See 38 C.F.R. 
§ 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). t 
98.

During the course of the claim, the appellant responded to RO 
inquiries describing a number of instances or events he had 
observed or been involved during service in that he deemed 
stressful enough to precipitate PTSD.  However, most were not 
found to be verifiable due to the vagueness of the accounts.  
The Board notes, however, that the veteran himself did 
provide supporting documentation with respect to an incident 
aboard the USS Independence in 1959 when a plane went down 
shortly after takeoff with three crewman aboard.  He states 
that he had been scheduled to fly before being ordered off.  
In this regard, the Board observes that the veteran's history 
of events conflicts with the information he himself 
submitted.  The veteran states that the airplane crew 
perished, but his internet research shows that one person 
survived with only minor injuries.  Moreover, in his 
statement received in July 2003, he appears to indicate that 
he had gone below deck and rushed topside when he heard that 
the plane had gone down.  In other accounts, he has said that 
he saw the plane's descent and made eye contact with the 
crew.  There is no documentation of record that indicates 
that the veteran was slated to be aboard that particular 
plane.  The Board points out that historically, the A3D had a 
crew of three: pilot, bombardier/navigator (BN), and gunner.  
The veteran did not have any of these positions as a military 
occupational specialty.  Therefore, in view of the factual 
errors and unverifiable statements, the Board finds that the 
appellant's statement of being traumatized by the loss of 
three crewmembers aboard ship in 1959 is less than credible.

It is the Board's responsibility to assess the credibility 
and weight to be given the evidence. See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992)). See also Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993)(the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches.  The credibility and weight to be attached to 
medical opinions are within the province of the Board.).  The 
Board finds that while the veteran has provided a number of 
in-service stressful incidents he now claims led to the onset 
of PTSD, there is no credible supporting evidence of the 
stressors he reports.  He has also not provided sufficient 
information for VA to attempt to further independently 
corroborate any of his claimed in-service stressful 
experiences.  The Board thus finds that there are no 
sufficiently verified or verifiable in-service stressful 
experiences to support a diagnosis of PTSD.  Absent credible 
supporting evidence that the claimed stressors occurred, the 
regulatory criteria for a grant of service connection for 
PTSD have not been met, and the claim for service connection 
must be denied.

In reaching the above conclusion, the Board has considered 
the benefit-of-the- doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application in this instance. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990).




ORDER

Service connection for PTSD is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


